DETAILED ACTION
This action is responsive to the amendment filed on 8/15/2022. Claims 1, 6, and 9-10 have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1, 6, 9, and 10 are objected to for the following informalities:
As per claim 1, “where the data is on a data bearing components…” should be amended to read as “where the data is on [[a]] data bearing components…” or as “where the data is on a data bearing [[components]] component…”
	Also for claim 1, “…from a solid-state data bearing devices” should be amended to read as “…from [[a]] solid-state data bearing devices” or as “…from a solid-state data bearing [[devices]] device”
As per claim 9, while claim 9 lists claim 8 as its dependency, claim 8 is a cancelled claim. The examiner recommends amending the phrase “The device of claim 8…” in claim 9 to recite either claim 1 or claim 6.
Claims 6 and 10 are objected to for being dependent on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebadian (US 10071382 B1, hereinafter Ebadian) in view of Castronovo (US 7270282 B2, hereinafter Castronovo)
As per claim 1, Ebadian teaches:
A device for destroying data: [“Disclosed is a device to reduce solid state drives (SSD), and the like digital media storage devices, containing sensitive materials into particles less than 2 mm maximum edge length.” (col. 1, lines 51-53)] a mechanism with a drop-in chute [“wherein SSDs placed through a drop chute 18, by either the autoloader 16 or through a manual drawer 50” (col. 4, lines 40-42)] where the drop-in chute has a safety guard [Ebadian teaches a cover (safety guard) (col. 5, lines 10-12) that can be used to cover the drop chute (see fig. 5, where #64 is the cover and #18 is the drop chute)], a single stage destructive apparatus [Ebadian teaches a chamber with blades responsible for shredding SSDs (col. 4, lines 42-47), where the mechanism does not comprise additional steps to the destruction operation], a size filtering screen system [“The chamber 12 is formed from a continuous sidewall 13 having a plurality of 2 mm apertures 22 that operate as a screen to allow only properly shredded particles to exit through the apertures 22 into a holding area 24 for collection” (col. 4, lines 11-16)] and a particle collection system [“the holding area 24 may either be used to hold multiple shredded disks for later removal” (col. 4, lines 19-20)] where the data is on a data bearing components from a solid-state data bearing devices [“the destruction of the SSD includes the disintegration of circuit boards, electronic components, silicone based memory and integrated circuit chips” (col 4, lines 26-29), where the SSD corresponds to solid-state data bearing device] … and having an air filtration system to preserve air quality. [“A HEPA filter 28 is constructed and arranged to trap any airborne particles created during the shredding process.” (col. 4, lines 23-25), where Ebadian further states that the HEPA filter ensures that airborne particles do not leave the device during the disintegration process (preserving air quality) (col. 4, lines 29-30)]
Ebadian does not explicitly disclose, but Castronovo discloses:
…where the device can be configured to produce particles of different particle sizes based on the screening of the particles… [Castronovo also teaches a device used for destroying SSDs (col. 3, line 59 – col. 4 , line 30); Castronovo teaches adjust egress holes in the cowling around a cutting area where small enough particles may pass through, where the size of the egress holes be adjusted. (col. 13, lines 1-4)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device provided by Ebadian with Castronovo’s disclosures directed towards a device for destroying SSDs containing adjustable egress holes. Doing so would allow for greater data security by allowing complete and reliable destruction of various types of information-bearing media. (col. 3, lines 60-65)

As per claim 6, Ebadian in view of Castronovo teaches all the limitations of claim 1 as shown above, and further teaches:
the device being portable. [“The housing 10 is portable, using casters 20, allowing ease of movement.” (col. 4, lines 3-4); also see fig. 14 illustrating the housing and the casters]

As per claim 9, while claim 8 on which claim 9 is recited to be dependent has been cancelled by the applicant, Ebadian in view of Castronovo teaches all the limitations of claims 1 and 6 as shown above. With regard to claim 9, Ebadian in view of Castronovo further teaches:
producing a particle size of 2mm or smaller. [Ebadian: “The disintegration results in SSD … being shredded into pieces having a 2 mm nominal edge length or less. (col. 3, line 67–col. 4, line 3)]

As per claim 10, Ebadian in view of Castronovo teaches all the limitations of claim 1 as shown above, and further teaches:
A process to destroy data using the device of claim 1. [Ebadian teaches the device is used for destruction of SSDs (col. 3, lines 59-60), and also discloses manually dropping an SSD in the drop chute (col. 5, lines 15-17), using the blade assembly to shred the SSDs (col. 4, lines 7-8), the blades pumping particles through the screen (col. 2, lines 4-7), and using the holding area to hold the shredded material (col. 4, lines 19-20); Castronovo also teaches use of a device for destroying data devices comprising SSDs (col. 3, line 59-col. 4, line 30)]

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Buckley (WO 2019075530 A1) teaches an apparatus for destruction of data storage devices which contains a hammering-mechanism for destroying storage devices, a chute, a filter screen, and air filter.
Wagner et al. (US 20170246640 A1) also teaches a portable device for destroying data storage devices, were the portable device comprises a chute and a size filtering system to filtering particles above 2mm in size.
Deschamps (US 5829690 A) teaches two-stage or three-stage shredding apparatus that comprise the input and output chutes of multiple shredding apparatus connected to each other.

Response to Arguments
The double patenting rejection pursuant to 37 CFR 1.75 has been withdrawn in view of the amendment by the applicant.
With regard to the arguments by the applicant on pages 4-10 of the remarks, where the claimed invention is distinguished from the cited prior arts by features such as: lack of size restriction on SSDs being destroyed; energy  efficiency, time efficiency from refraining from grinding aluminum and other metals; chute size; durability that does not require replacement; voltage of used with motor circuit; preventing of cross-contamination; filtering efficiency; compatibility with different circuit boards; device upkeep and maintainability; weight difference; safety guard preventing throw back; and adjustment process for changing particle size, while the examiner notes the differences argued for distinguishing the claimed invention from the cited prior arts, the examiner further notes that the intended features of the claimed invention must be recited in the claims with a support from the specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed invention destroying all sizes of SSDs, the claimed invention not grinding aluminum and other metals, a chute without a size restriction, mechanisms that do not to be replaced, limitation on the device’s weight, volt circuit used on the apparatus, limitations pertaining to the filter and movement of particles through the filter, use with all circuit boards in the industry, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims, as recited, merely requires the details of the device as listed in the claim, including a drop-in chute with a safety guard, a single stage destruction apparatus (taught by Ebadian as a chute, cover, and the destruction mechanism), an filtering screen and a particle collection system (taught by Ebadian as HEPA filters and holding area), SSDs with data being destroyed (taught by Ebadian), adjustable screening of particles (taught by Castronovo as adjustable egress holes), portability (taught by Ebadian providing the device is portable.), and a 2mm size limit in the particles produced (taught by Ebadian). The examiner therefore notes that the disclosures of the cited prior arts teaches the required limitations recited in the claims as stated above. Please also see the rejections above pertaining to claims 1, 6, 9, and 10.
In addition, on page 8 of the applicant’s remarks, the applicant argues that device disclosed by Ebadian does not constitute a portable device. The examiner respectfully disagrees. The examiner notes that the recited limitations of claim 6 does not provide specific details or requirements defining a device being ‘portable.’ The examiner has thereby interpreted under the broadest reasonable interpretation that Ebadian’s device, by being disclosed as being physically movable, may correspond to a portable device.
On page 8 of the applicant’s remarks, the applicant argues that the disclosure by Ebadian does not correspond to a single stage machine due to the multiple vectors cutting technique. The examiner respectfully disagrees. The examiner notes that the pertinent limitation of claim 1 does not provide details of a single stage destructive apparatus that necessarily distinguishes the claims from the details of Ebadian’s disclosure. Under the broadest reasonable interpretation, the examiner has interpreted that a single stage destructive apparatus may comprise an apparatus that does not contain multiple discrete stages carried out in the destruction process. The examiner has therefore interpreted that Ebadian’s device that does not provide for multiple discrete phases or stages for carrying out the destruction to correspond to a single stage destruction apparatus.
On page 8 of the applicant’s remarks, the applicant argues that the cover disclosed by Ebadian does not correspond to the claimed safety guard because the cover does not prevent throw back at all times. The examiner respectfully disagrees. The examiner notes that the limitations of claim 1 pertinent to the argument does not provide a description of the safety guard distinguishing the claimed safety guard from the Ebadian’s cover, let alone any function or structure for preventing throw back at all times. Under the broadest reasonable interpretation, the examiner respectfully notes that the Ebadian’s cover, which provides a barrier outside of the drop-in chute, may correspond to a safety guard.
On page 9 of the applicant’s remarks, the applicant argues that the adjustment of particle size in the limitations corresponding to the former claims 8-9 (amended into claims 1 and 9) is distinguishable from the cited art of record due to the difference in the process associated with the adjustment of the filter. The examiner respectfully disagrees. The examiner notes that the pertinent limitations of the claim merely requires the screening of the particles to be adjustable to produce different particle sizes and does not claim details of the adjustment process. The examiner has thereby interpreted that the disclosure of Castronovo providing change in the egress hole sizes may correspond to screening adjustment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135